    Case 7:20-cv-00093-O-BP Document 5 Filed 08/21/20              Page 1 of 2 PageID 42



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                           WICHITA FALLS DIVISION

PATRICK HOWARD,                       §
TDCJ No. 00769553,                    §
                                      §
      Petitioner,                     §
                                      §
v.                                    §            Civil Action No. 7:20-cv-093-O-BP
                                      §
                     1
BOBBY LUMPKIN, Director,              §
Texas Department of Criminal Justice, §
Correctional Institutions Division,   §
                                      §
      Respondent.                     §

         ORDER ACCEPTING FINDINGS, CONCLUSIONS,
AND RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed and the Magistrate Judge’s

Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District

Judge believes that the Findings and Conclusions of the Magistrate Judge are correct and

they are accepted as the Findings and Conclusions of the Court.

       As stated by the Magistrate Judge, when a petition for writ of habeas corpus is

second or successive, the petitioner must seek an order from the United States Court of

Appeals for the Fifth Circuit that authorizes this Court to consider the petition. See 28


1
  The previously named Respondent in this action was Lorie Davis. On August 11, 2020, Bobby
Lumpkin succeeded Lorie Davis as Director of the Correctional Institutions Division. Under Rule
25(d)(1) of the Federal Rules of Civil Procedure, Bobby Lumpkin “is automatically substituted as
a party.”
  Case 7:20-cv-00093-O-BP Document 5 Filed 08/21/20            Page 2 of 2 PageID 43



U.S.C. § 2243(b)(3)(A). Because the instant petition is successive, the district court is

without authority to entertain the petition unless leave to file is granted by the Court of

Appeals.

       It is therefore ORDERED that the petition for writ of habeas corpus, brought

pursuant to 28 U.S.C. § 2254, is hereby TRANSFERRED to the United States Court of

Appeals for the Fifth Circuit pursuant to Henderson v. Haro, 282 F.3d 862, 864 (5th Cir.

2002) and In re Epps, 127 F.3d 364, 365 (5th Cir. 1997).

       SO ORDERED this 21st day of August, 2020.


                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE




                                            2
